DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Remarks
	This action is in response to communication: 06/22/2021.  Claims 1-4, 7-11, 14-18 and 21-22 are pending.  Claims 1, 8, 15 have been amended, no additional claims have been canceled and no claims have been added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori (U.S. Patent Pub. No. 2018/0056898) in view of Gounares (U.S. Patent Pub. No. 2012/0227040).
Regarding claim 1, Kanamori teaches method for allocating memory resources, comprising: 
memory resources into primary memory resources and reserved memory resources (an in-vehicle system is provided to include a primary CPU that is mounted in a vehicle and operates on a general-purpose OS, and a peripheral device (the number of which is at least one) that is controlled by the primary CPU; The in-vehicle system further includes a secondary CPU that operates on a real-time OS; The secondary CPU performs an initialization process on the peripheral device at startup, and then assigns control of the peripheral device to the primary CPU – [0009]; control apparatus includes a shared memory that is accessible from both the primary CPU and the secondary CPU (i.e. shared memory resources) – [0025]) when powering up (At in-vehicle system startup, the secondary CPU operating on the real-time OS in the above configuration performs the initialization process on the peripheral devices – [0009]-[0010]; at system startup, that is, when the start switch (accessory switch) is turned on, the secondary CPU 12 performs an initialization process on the video IF 3 and the media device 4 (i.e. peripheral devices), and then assigns control of the video IF 3 and the media device 4 from the secondary CPU 12 to the primary CPU 11 – [0026]), 
wherein the primary memory resources are configured for the primary system (primary CPU operates on a general-purpose OS, utilizing the shared memory accessible to the primary CPU), and the reserved memory resources are reserved for a secondary system (the secondary CPU operates a real-time OS, utilizing the shared memory accessible to the secondary CPU – [0025]),
the secondary system capable of accessing memory resources to execute tasks (access with shared memory; at system startup, that is, when the start switch is turned on, the secondary CPU 12 performs an initialization process on the video IF 3 and the media device 4 (i.e. peripheral devices) – [0025][0026]; when the accessory switch is turned on, the secondary CPU 12 performs its startup process at S1 – [0031]);
receiving, by the primary system (notification received by the primary CPU), a control information (upon notification to the primary CPU that initialization of the peripheral device(s) have terminated (i.e. no longer using/being processed on)); and 
in response to dividing the memory resources into the primary memory resources and the reserved memory resources (an in-vehicle system is provided to include a primary CPU and a secondary CPU; The secondary CPU performs an initialization process on the peripheral device at startup, and then assigns control of the peripheral device to the primary CPU – [0009]; control apparatus includes a shared memory that is accessible from both the primary CPU and the secondary CPU (i.e. shared memory resources) – [0025]; the secondary CPU 12 performs an initialization process on the media device 4 for application storage at S3 and requires a predetermined period of time; If it is terminated (Yes at S4) (i.e. completed), the primary CPU 11 is notified at S5 that the initialization process on the media device 4 is terminated, and a process for assigning the access right for the media device 4 is performed (i.e. once startup is beginning to complete, previous memory resources controlled by secondary CPU may now be transferred control to primary CPU) and receiving the control information (in response to the received notification), updating, by the primary system, the reserved memory resources by setting the reserved memory resources as available to the primary system (process for assigning the access rights is performed – [0033]-[0034]; access rights for the peripheral devices is assigned from the secondary CPU to the primary CPU – [0035]-[0036]).
Kanamori may not necessarily teach specifically dividing memory resources between a primary and a reserved secondary system; the secondary system capable of accessing the reserved memory resources to execute tasks after the reserved memory resources are defined; receiving, by the primary system, a control information indicating that the reserved memory resources are in an idle state; in response to the control information, updating, by the primary system, the reserved memory resources by setting the reserved memory resources as available to the primary system; recording, by the primary system; and marking the updated reserved memory resources; receiving a memory resource demand from the secondary system; 29in response to the memory resource demand, searching for the updated reserved memory resources based on the marking of the updated reserved memory resources; changing the updated reserved memory resources into an idle state; and setting the updated reserved memory resources as unavailable to the primary system such that the reserved memory resources are released.
	Gounares teaches dividing memory resources into primary memory resources and reserved memory resources (freeing up resources may involve blocking off resources such that the first operating system no longer uses those resources; so that the second operating system may read and write into those areas – Gounares; [0039]),
wherein the primary memory resources are configured for a primary system (first operating system 122 may have a default configuration where the first operating system 122 may begin execution on the first processor 108 and begin addressing memory 114 at the lowest address rang – Gounares; - [0043]), and the reserved memory resources are reserved for a secondary system (second operating system 126 may accept input parameters from the secondary boot loader 124 or some other source that define which processors the second operating system may use and a memory range for the second processor – Gounares; [0045]; each operating system may restrict its access to different memory ranges; the first operating system 206 may be limited to memory range 240 while the second operating system 226 may be limited to memory range 242 – Gounares; [0054]); 
the secondary system capable of accessing the reserved memory resources to execute tasks after the reserved memory resources are defined (the first operating system 122 may have a mechanism to block off that portion of memory so that the second operating system 126 may read and write into those memory areas – [0039]; While both operating systems may have access to the entire memory 202, each operating system may restrict its access to different memory ranges; The first operating system 206 may be limited to memory range 240 while the second operating system 226 may be limited to memory range 242 – [0054]),
receiving, by the primary system (first operating system), a control information indicating that the reserved memory resources are in an idle state (Prior to executing the secondary boot loader, the first operating system may free up resources for the second operating system (i.e. control information); first operating system freeing up/blocking off resources (i.e. no longer having access to/using (idle)) as to limit the resources the first operating system has access to – Gounares; [0038]-[0040]).
in response to the control information (in response to the first operating system feeing up/blocking off resources (i.e. no longer having access to/using (being idle)), updating, by the primary system, the reserved memory resources by setting the reserved memory resources as available to the primary system (first operating system freeing up/blocking off resources (i.e. no longer having access to/using (idle)) as to limit the resources the first operating system has access to – Gounares; [0038]-[0040]; operating system frees up, for use/availability, for the other operating system); 
recording, by the primary system (the first operating system may have a default configuration where the first operating system may begin execution on the first processor and begin addressing memory at the lowest address range; After limiting its own access to the full range of processors and memory, the first operating system may free up access to those resources for the second operating system – [0043]), the updating of the reserved memory resources (in which the second operating system may accept input parameters defining the processors the system may use and a memory range – Gounares; [0045]);  and 
marking the updated reserved memory resources (freed up/blocked off resources determined and tracked (“marked”) as to limit use for the other operating system - Gounares; [0038]-[0040]);
receiving a memory resource demand from the secondary system (after first operating system begins execution, secondary boot loader (for the secondary operating system) may load the second operating system (i.e. secondary system needing/demanding resources) - Gounares; [0037]);  29
in response to the memory resource demand, searching for the updated reserved memory resources based on the marking of the updated reserved memory resources (first operating system freeing up/blocking off resources as to limit the resources the first operating system has access to – Gounares; [0038]-[0040]; and allowing the second operating system access to those resources – Gounares; [0043]; causing the second operating system to operate (i.e. search for and utilize) within the determined memory and processors (resources) freed up/”marked” by first operating system – Gounares; [0043]-[0046]);
changing the updated reserved memory resources into an idle state (first operating system freeing up/blocking off resources (i.e. no longer having access to/using (i.e. idle)) as to limit the resources the first operating system has access to – Gounares; [0038]-[0040]); and 
setting the updated reserved memory resources as unavailable to the primary system such that the reserved memory resources are released (allocation/deallocation of resources between the operating systems Gounares; [0015]; freeing up/blocking off resources between operating systems Gounares; [0038]-[0039]; the first operating system may block out/limit its own access to the set of resources so to allow the second operating system access to those allocated/freed resources (subset of resources made unavailable to first operating system (“reserved”) and available to second operating system) – Gounares; [0038]-[0040]).
(Gounares; [0011]).  Gounares provides multiple operating systems having access to shared resources (and divide accordingly) to allow resources to be allocated/deallocated from one system to another system when one system no longer needs the resources or an alternative system requests memory resource(s). (Gounares; [0016]).

	Regarding claims 8 and 15, Kanamori and Gounares teach (claim 8) a chip comprising a processor wherein the processor is configured to execute program instructions and (claim 15) a non-transitory readable medium comprising program instructions that, when executed by a processor of an electronic device cause the processor (subject matter may take the form of a computer program product on a computer-usable or computer-readable storage medium having computer-usable or computer-readable program code embodied in the medium for use by or in connection with an instruction execution system – Gounares; [0021]) to perform and/or execute a method for allocating memory resources (for executing the method as described in claim 1).

Regarding claims 2, 9 and 16, Kanamori and Gounares teach setting an attribute of the reserved memory resources as unavailable to the primary system (allocation/deallocation of resources between the operating systems – Gounares; [0016]; freeing up/blocking off resources between operating systems [0038]-[0039]; the first operating system may block out/limit its own access to the set of resources so to allow the second operating system access to those allocated/freed resources (subset of resources made unavailable to first operating system (“reserved”) and available to second operating system) – Gounares; [0040]), and 
setting an attribute of the primary memory resources as available to the primary system (first operations system may only access its allocated subset so that the second operating system may operate on the subset allocated to it (i.e. the portion of the resources remaining available for the first operating system (not “reserved”); i.e. an attribute to recognize/identify the resources available) – Gounares; [0040]; first operating system may operate on a first group of processors (resources) and a second operating system may operate on a second group of processors (second resources), restricting their access to what is allocated (made available) to them – Gounares; [0053]-[0054]);
setting up a secondary memory manager (each operating system may have a memory manager, process scheduler and other components that are aware of each other and cooperate (i.e. a secondary manager for the second operating system) – Gounares; [0003]);
adding information of the reserved memory resources into the secondary memory manager (second memory manager for second operating system (aware and cooperating with all other components) – Gounares; [0003]; utilizing the input parameters that define which processors the second operating system may use and a memory range for the second processor (i.e. the information of the second operating system resources) – Gounares; [0045], and keeping track of the allocated/deallocated resources between the first and the second operating systems – Gounares; [0038]-[0040];) and 
setting up a primary memory manager (each operating system may have a memory manager, process scheduler and other components that are aware of each other and cooperate (i.e. a first memory manager for the first operating system) – Gounares; [0003]), wherein the primary memory manager is configured to store a primary memory information set which records information of memory resources available to the primary system (keeping track of the allocated resources available (and blocked off) to the first operating system – Gounares; [0038]-[0040]).  

Regarding claims 4, 11 and 18, Kanamori and Gounares teach deleting the information (resources may be deallocated from one operating system (i.e. removed/deleted) and allocated to the other operating system – Gounares; [0016]) of the reserved memory resources (which processors the second operating system may use and a memory range – Gounares; [0045]) in the secondary memory manager (each operating system may have a memory manager, process scheduler and other components that are aware of each other and cooperate (i.e. a secondary manager for the second operating system) – Gounares; [0003]);
adding the information of the reserved memory resources (resources that were originally allocated to the second operating system by the first operating system – Gounares; [0038]-[0040]; input parameters defining which processors may be used and a memory range accepted (information of resources) by the first operating system – Gounares; [0045] (vice versa from the second operating system accepting the parameters (information) because resources may be deallocated from one operating system (i.e. removed/deleted) and allocated to the other operating system – Gounares; [0016]))) into the primary memory manager (each operating system may have a memory manager, process scheduler and other components that are aware of each other and cooperate (i.e. a first memory manager for the first operating system) – Gounares; [0003]; and 
setting the attribute of the reserved memory resources as available to the primary system (allocation/deallocation of resources between the operating systems - Gounares; [0016]; freeing up/blocking off resources between operating systems (now second operating system freeing up/blocking off previous resources for the first operating system (making the resources now available to the first operating system) - Gounares; [0038]-[0039]).

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori in view of Gounares in further view of Linux Kernel Memory Management Part 1.
Regarding claims 3, 10 and 17, Kanamori and Gounares teach setting memory page information (amount freed/blocked off and available resources - Gounares; [0038]-[0040]) of the reserved memory resources as unavailable to the primary system (allocation/deallocation of resources between the operating systems - Gounares; [0016]; freeing up/blocking off resources between operating systems - Gounares; [0038]-[0039]; the first operating system may block out/limit its own access to the set of resources so to allow the second operating system access to those allocated/freed resources (subset of resources made unavailable to first operating system (“reserved”) and available to second operating system) – [0038]-[0040]), 
setting memory page information (amount freed/blocked off and available resources - Gounares; [0038]-[0040]) of the 28primary memory resources as available to the primary system (first operations system may only access its allocated subset so that the second operating system may operate on the subset allocated to it (i.e. the portion of the resources remaining available for the first operating system (not “reserved”)) – Gounares; [0040]; first operating system may operate on a first group of processors (resources) and a second operating system may operate on a second group of processors (second resources), restricting their access to what is allocated (made available) to them – Gounares; [0053]-[0054]);
the secondary memory manager (all components cooperate (including a second memory manager) – Gounares; [0003]);
the primary memory manager (all components cooperate (including a first memory manager) – Gounares; [0003]).
Kanamori and Gounares may not specifically teach general utilization of a kernel configuration file and managing resources into lists (or arrays) for access via memory managers.
accessing/utilizing a kernel configuration file (“kernel” operating system - Pg. 1, Section: Introduction); storing resource information (primary/reserved (or in Gounares, allocation for the operating systems) and allowing sharing of resources between virtual machines on different operating systems (i.e. memory managers of the operating systems) – Memblock is one of the methods of managing memory regions – pg. 1; Section: Memblock); and utilizing (adding/subtracting/allocating/deallocating) resource management via mapping (i.e. lists of available resources) for monitoring, allocating and managing for operating systems (memblock_type memory (i.e. array of memblock region) and memblock_type reserved (i.e. array of memblock_region) – pg. 1-pg.2; Section: Memblock).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Linux Kernel Memory Management’s kernel configuration structure and memory resource management utilization to effectively manage memory regions and the allocation of memory resources thereof. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori in view of Gounares in view of Rogers (U.S. Patent Pub. No. 2004/0064673).
Regarding claims 7 and 14, Kanamori and Gounares teach
deleting the information (resources may be deallocated from one operating system (i.e. removed/deleted) and allocated to the other operating system – Gounares [0016]) of the reserved memory resources (which processors the operating system may use and a memory range – Gounares [0045]) in the primary memory manager (each operating system may have a memory manager, process scheduler and other components that are aware of each other and cooperate (i.e. a first memory manager deallocated for the second operating system to utilize the resources) – Gounares [0003]);
adding the information of the reserved memory resources into the secondary memory manager (second memory manager for second operating system (aware and cooperating with all other components) – Gounares [0003]; utilizing the input parameters that define which processors the second operating system may use and a memory range for the second processor (i.e. the information of the second operating system resources) – Gounares [0045], and keeping track of the allocated/deallocated resources between the first and the second operating systems – Gounares; [0038]-[0040]); and 
setting an attribute of the reserved memory resources as unavailable to the primary system (allocation/deallocation of resources between the operating systems Gounares; [0016]; freeing up/blocking off resources between operating systems - Gounares; [0038]-[0039]; the first operating system may block out/limit its own access to the set of resources so to allow the second operating system access to those allocated/freed resources (subset of resources made unavailable to first operating system (“reserved”) and available to second operating system) – Gounares; [0038]-[0040]).
	Kanamori and Gounares may not specifically teach copying contents stored in the reserved memory resources to substitution memory resources; and modifying a mapping table between logical addresses and physical addresses such that logical 
	Rogers teaches copying contents stored in the reserved memory resources to substitution memory resources (copying the data (data contents) from source real page (stored in a memory location (“reserved”)) to the target real page (a new resource destination (i.e. a substitute location)) – [0038]); and 
modifying a mapping table between logical addresses and physical addresses such that logical addresses of the reserved memory resources are set to correspond to the substitution memory resources (process then proceeds to 328 which illustrates updating the virtual memory manager data structures to point to the target real addresses (i.e. update the mapping tables address to depict the data migration) – [0039]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Roger’s data content migration with Gounares resource allocation/deallocation functionality because before a memory resource is deallocated (memory resources deleted/removed in preparation for the other operating system) from the current operating system, it is necessary to preserve any data contents currently associated with that system before deallocation (i.e. relocating/migrating to a new location not potentially/currently allocated between one operating system and another). 
 
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori in view of Gounares in view of Rogers in further view of Lord, Nate’s “What is Application Whitelisting?” (referred herein as NPL: Application Whitelisting).
Regarding claim 21, Kanamori, Gounares and Rogers teach wherein 
the substitution memory resources (the target real page (a new resource destination (i.e. a substitute location)) – Rogers; [0038]) are idle physical memory resources (determination is of whether or not this page is currently in use; if determination is made that this page is not in use (i.e. idle) – Rogers; [0036]-[0037]) capable of storing the contents stored in the reserved memory resources (data capable of being copied (data contents) from source real page (stored in a memory location (“reserved”)) to the target real page (a new resource destination (i.e. a substitute location)) – Rogers; [0038]); and 
the changing the reserved memory resources into the idle state further comprises: obtaining the substitution memory resources (the target real page (a new resource destination (i.e. a substitute location)) – Rogers; [0038]) from idle memory resources of the primary system (primary CPU operates on a general-purpose OS, utilizing the shared memory accessible to the primary CPU – K; [0025]) when the idle memory resources are available for the substitution memory resources (determination is of whether or not this page is currently in use; if determination is made that this page is not in use (i.e. idle) – Rogers; [0036]-[0037]).
Kanamori, Gounares and Rogers may not necessarily teach obtaining the substitution memory resources by closing at least some processes when the idle 
NPL: Application Whitelisting teaches obtaining the substitution memory resources by closing at least some processes (secondary benefit to application whitelisting is the ability to manage, reduce or control the demand on resources; when the whitelisting is executed, program(s) that wish to execute are compared against the whitelist, and permitted to execute only if it is found on the list – NPL: Application Whitelisting; Pg. 1; therefore, any programs currently executing/about to be executed, not on the white list, are shutdown).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kanamori, Gounares and Rogers with NPL: Application Whitelisting to further enable the ability to manage, reduce or control the demand on resources after limiting/freeing up resources through only executing approved or specified programs.  Additionally, when only allowing whitelisted applications to be executed, system crashes and slowed speeds are not as likely (i.e. less likely to be burdened by crashes within the system). (NPL: Application Whitelisting; Pg. 1). 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when the idle memory resources of the primary system are not available for the substitution memory resources or the primary system has no idle memory resources available for the substitution memory resources (i.e. system memory resources are at capacity and/or alternative resources are (NPL: Application Whitelisting; pg. 1). 

Regarding claim 22, Kanamori, Gounares, Rogers and NPL: Application Whitelisting teach wherein a white list (whitelist – NPL: Application Whitelisting; pg. 1) is preset in the primary system (incorporated into primary CPU operates on a general-purpose OS, utilizing the shared memory accessible to the primary CPU – Kanamori; [0025]) in order to prevent or reduce system crashes and slowed speed (whitelist – NPL: Application Whitelisting; pg. 1).
NPL: Application Whitelisting may not necessarily expressly teach the white list comprises non-critical tasks and processes that un-cause system-crash; the non-critical processes comprise the at least some processes.  However, NPL: Application Whitelisting teaches a white list comprising a list of programs permitted to be executed, and if the program that wishes to be executed, compared against the white list, is not on the list, the program is not permitted to be executed.  Because the program wishing to be executed is determined whether it is on the described list or not, NPL: Application Whitelisting suggests two lists.  A list of permitted programs that are allowed to be executed represents the white list as described in NPL: Application Whitelist.  If the programs that are not on the list, those non-permitted programs (i.e. non-critical) represent the other list (the list as Applicant describes).  Therefore, NPL: Application white list comprises non-critical tasks and processes that un-cause system-crash; the non-critical processes comprise the at least some processes (considering the alternative list as described in NPL: Application Whitelisting, programs that wish to be executed that are not on the list, represent a list of non-critical programs/tasks (comprising at least some processes), which may be shut down in order to “manage,” “reduce,” and “control” the demand on resources in the system.  Moreover, permitting only certain programs to run, compared against the white list, system crashes and slowed speeds are less likely.  (NPL: Application Whitelisting; pg. 1).

Response to Arguments
Applicant's arguments filed 06/22/2021 have been fully considered but they are not persuasive. 
First, Applicant alleges that Kanamori and Gounares do not teach, alone or in combination, “dividing memory resources into primary memory resources and reserved memory resources when powering up” and “in response to dividing the memory resources into primary resources and the reserved memory resources. . . by setting the reserved memory resources as available to the primary system.” (see Remarks; pgs. 11-13).  However, Kanamori teaches a primary CPU and a secondary CPU with access to shared memory resources.  At in-vehicle system startup, the secondary CPU operating on the real-time OS in the above configuration performs the initialization process on the peripheral devices. The initialization process on the peripheral devices can be performed in parallel with a startup process performed by the primary CPU. After completion of the initialization process on the peripheral devices, control of the . (Kanamori; [0009]-[0011]).  In order for secondary system to operate, some of “shared memory” needs to be provided for the secondary CPU in order to facilitate the expedited startup process for the in-vehicle system and to execute its appropriate tasks (i.e. upon startup the secondary CPU 12 performs an initialization process on the video IF 3 and the media device 4 (i.e. peripheral devices), while the primary CPU is starting up, of which some of the shared memory is required at startup). (Kanamori; [0025]-[0031]; Figs. 3-4).  Once completed, the assignment of access rights to the primary CPU begins, which would also facilitate the deallocation of shared memory resources utilized by the secondary CPU to the primary CPU because the secondary system no longer requires access to those resources. (Kanamori; [0034]-[0036]; [0043]; Fig. 5A).  Gounares provides the additional teachings on how shared memory resources may be allocated/deallocated between operating systems (in particular/in combination with Kanamori’s startup of the primary and secondary CPUs of which the secondary CPU would require access to some of the shared memory resources).
Second, Applicant alleges that even if the resources are still associated with the primary operating system, the primary operating system does not “complete the division of the memory into the two portions” and “once the primary operating system completes the division of memory 114, the resources allocated for the second operating system is (Gounares; [0038]-[0039]), also teaches the deallocation of memory resources from one system to the other (i.e. the allocation/deallocation of resources between the operating systems - Gounares; [0016]; freeing up/blocking off resources between operating systems (for example, now second operating system freeing up/blocking off previous resources for the first operating system, making the resources now available to the first operating system) - Gounares; [0038]-[0039]; see also claim 4 above).  Therefore, when the secondary CPU of Kanamori transfers access rights of previously owned peripheral devices (from startup), the shared memory resources associated will also be transferred (via Gounares) because the secondary device no longer has access the peripheral device and would no longer need the associated memory resources.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SUTTON whose telephone number is (571)272-1709.  The examiner can normally be reached on M-F 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/R.L.S./           Examiner, Art Unit 2137                                                                                                                                                                                             
/PRASITH THAMMAVONG/           Primary Examiner, Art Unit 2137